Title: Joseph C. Cabell to James Madison, 27 September 1828
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Warminster.
                                
                                27 Sep. 1828
                            
                        
                        
                        I shall see you so shortly that I would not now write, were it not for your express desire that I should do
                            so. Your letter on the Tariff came to hand by the last mail, and has been read with the deepest interest. It is a paper
                            <   > so important, & so especially calculated to correct the unhappy state of the public mind
                            to the South, that you must consent to its publication. I felt strongly inclined to send it directly to the Editors of the
                            National Intelligencer and nothing but my respect for you prevented me from doing so. After what took place a year ago
                            respecting your former letter on this subject, I thought a previous application due on this occasion. It is entirely
                            inadmissible that I should keep in my private possession a paper which is the property of the nation, & calculated
                            to do infinite good to our distracted country: and I earnestly hope you will consent to its immediate publication. You
                            would do well to give your consent at once, for you will be assailed from many quarters by the most earnest applications.
                            As I shall see you so soon, I will decline any further remarks for the present, and conclude with the expression of my
                            heartfelt thanks, and unceasing attachment & respect.
                        
                            
                                Joseph C. Cabell
                            
                        
                    